Citation Nr: 9905638	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  92-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

2.  Entitlement to service connection for osteoarthritis of 
the left wrist as secondary to a service-connected left elbow 
disability.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  This appeal arises from a rating decision of 
the Newark, New Jersey, regional office (RO) which denied the 
veteran entitlement to a total disability evaluation based on 
individual unemployability.  The notice of disagreement was 
received in March 1992.  The statement of the case was issued 
in March 1992.  The veteran's substantive appeal was received 
in May 1992.  

This appeal also arises from a December 1994 rating decision 
that denied service connection for post-traumatic 
osteoarthritis of the joints as secondary to the veteran's 
service-connected disabilities.  The veteran was furnished a 
supplemental statement of the case in January 1995.  The 
veteran's substantive appeal was received in February 1995.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in February 1993 and September 1997 for the purpose 
of obtaining additional medical evidence and to afford due 
process, and it has been returned to the Board for appellate 
review.

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 1998).



FINDINGS OF FACT

1.  There is evidence that the veteran sustained a head 
injury in service.

2.  The veteran has been diagnosed as having degenerative 
joint disease of the cervical spine.

3.  There is no competent medical evidence linking the 
veteran's degenerative joint disease of the cervical spine 
with the head injury that he was treated for in service.

4.  The veteran's claim for service connection for 
osteoarthritis of the cervical spine is not plausible.

5.  Medical evidence confirming a diagnosis of osteoarthritis 
of the left wrist has not been presented.

6.  The veteran's claim for service connection for 
osteoarthritis of the left wrist as secondary to a service-
connected left elbow disability is not plausible.

7.  The veteran's claim for a total disability evaluation 
based on individual unemployability is plausible, and 
sufficient evidence for an equitable disposition of the 
veteran's claim was obtained by the RO.

8.  The veteran is service-connected for residuals of a gun 
shot wound of the left buttock rated 40 percent disabling, 
incomplete paralysis of the left radial nerve rated as 20 
percent disabling, residuals of a gun shot wound of the left 
elbow rated as 20 percent disabling, chronic synovitis and 
degenerative changes of the right knee rated as 10 percent 
disabling, traumatic arthritis of the left knee rated as 10 
percent disabling, and a laceration scar of the forehead 
rated as noncompensable; the veteran has a combined 
disability evaluation of 70 percent.

9.  The veteran's service-connected disabilities alone are 
not shown to be of such severity as to preclude him from 
securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection 
osteoarthritis of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
osteoarthritis of the left wrist as secondary to a service-
connected left elbow disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has stated a well-grounded claim for a total 
disability evaluation based on individual unemployability, 
and the Department has satisfied the duty to assist.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

4.  The criteria for a total disability rating based on 
individual unemployability due to the veteran's service 
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran was wounded 
in action in January 1945.  Specifically, he sustained shell 
fragment wounds to his left thigh and left elbow.  The wound 
to his left elbow also caused a complete paralysis of the 
left radial nerve.  This resulted in "wrist drop."  In 
March 1945, the veteran underwent surgery to repair the left 
radial nerve.  He experienced progressive improvement in his 
ability to move his elbow, wrist, and fingers.

In August 1945, the veteran struck his head on concrete while 
diving into a lake.  He denied any period of unconsciousness.  
He stated that he walked afterwards.  He had a laceration on 
his forehead that required sutures.  X-rays of his skull and 
cervical spine were negative for fractures.  

The veteran filed a claim for the residuals of a shell 
fragment wound in November 1945.  He made no reference to a 
left wrist or neck disability.  After undergoing a physical 
examination in July 1945, the veteran was granted service 
connection for incomplete paralysis of the left radial nerve 
and the residuals of a penetrating gun shot wound of the left 
thigh.  A 50 percent disability rating was assigned.

In February 1950, the veteran afforded a VA neurological and 
general surgery examination to determine the status of his 
service-connected disabilities.  Notably, he reported that he 
had "very little difficulties with his left hand."  
However, he indicated that he did experience a slight 
tingling sensation over his thumb and forearm.  He said that 
his inability to do any heavy lifting was due to pain in the 
left elbow area.  There was no evidence of atrophy or trophic 
changes.  There was complete restoration of the motor 
functions of the left hand.  The hand could be completely 
flexed and extended at the wrist joint.  Ulnar and radial 
deviation were within normal limits.  The veteran had a 
strong grip and could perform fine movements.  There was 
evidence of slight hypesthesia on the thumb and forearm.  The 
diagnosis was incomplete paralysis of the left radial nerve 
with no impairment of motor functioning and minimal 
impairment of sensation.  

Considering the findings of the February 1950 VA examination, 
the RO granted service connection for the residuals of a gun 
shot wound to the left elbow and a laceration scar of the 
forehead.  Respectively, the veteran was assigned a 20 
percent and noncompensable disability evaluation.  He was 
also assigned a 40 percent disability rating for the 
residuals of a gun shot wound of the left buttock and a 20 
percent disability evaluation for incomplete paralysis of the 
left radial nerve.

In March 1990, the veteran filed a claim for an increased 
evaluation of his service-connected disabilities.  He said 
that the scars on his legs were painful to the touch.  He 
added that he was also experiencing problems with his right 
leg due to his service-connected left leg disability.  He 
made no reference to a left wrist or neck disability.

In a statement dated in March 1990, John F. Fisher, M.D., 
reported that the veteran suffered from post-traumatic 
osteoarthritis as a result of his service-connected injuries 
to his left arm and thigh.  He said that the veteran had 
severe pain across the scars on his elbow and thigh.  The 
veteran was also noted to have limitation of movement in his 
neck, elbow, wrist, and both knees.  In that regard, Dr. 
Fisher stated that the veteran had degenerative joint disease 
of the neck and both knees.  He opined that the veteran's 
disabilities rendered him unemployable on a permanent basis.  

The veteran was afforded a VA orthopedic and neurological 
examination in April 1990.  Limitation of motion of the left 
wrist and cervical spine was demonstrated.  However, there 
were no findings that attributed any disability of the left 
wrist or neck to his service-connected disabilities or 
military service.  

By a rating action dated in October 1990, service connection 
for chronic synovitis of the right knee was granted.  The RO 
found that the evidence of record supported the conclusion 
that the veteran's right knee disability had been caused by 
his service-connected left buttock disability.  A 10 percent 
disability rating was assigned.  The 40 percent disability 
evaluation for the residuals of a gunshot wound to the left 
buttock was continued.

In April 1991, the veteran filed a claim for a total 
disability evaluation based upon individual unemployability.  
He said that he had last worked in January 1990.  He 
indicated that he retired from his job because of his 
service-connected disabilities.  He stated that he did not 
expect to receive any disability retirement benefits.  He 
added that he had one (1) year of high school, and that he 
had not received any additional education or training since 
his retirement.

A statement from the veteran's employer was received in June 
1991.  Therein, the employer (A&P Tea Company) reported that 
the veteran had retired on a voluntary basis.  He was noted 
to have served as a Dairy Manager.

The veteran was denied a total disability evaluation based 
upon individual unemployability in October 1991.  The RO 
found that there was no evidence that the veteran was unable 
to work due to his service-connected disabilities.  The RO 
observed that the veteran's discontinuance of work was due to 
voluntary retirement.

In April 1992, Dr. Fisher reported that the veteran was 
"totally disabled due to post traumatic osteoarthritis."  
Despite intense physical therapy and use of a left knee 
brace, the veteran's clinical condition was noted to have 
deteriorated in the past four (4) years.

In a letter received in May 1992, [redacted] stated that 
the veteran had worked under his management as a Dairy 
Department manager from 1986 to 1990.  He said that the 
veteran did his job to the best of his abilities.  However, 
as the pace increased the last few years, Mr. [redacted] 
indicated the veteran's handicap made the required tasks more 
difficult to perform.  As such, he stated that it was 
necessary for him to advise the veteran to consider 
retirement.  He opined that the veteran would have been able 
to continue working at the A&P, if not for his injuries.

The veteran filed a substantive appeal in May 1992.  He 
asserted that his service-connected disabilities prevented 
him from working.  He remarked that the March 1990 statement 
from Dr. Fisher clearly supported his contention.  In that 
regard, he noted that he suffered from loss of movement of 
the wrist, elbow, both knees, and neck, and that he had 
degenerative joint disease of neck and both knees.  He added 
that he had attempted to obtain his medical records from the 
Lyons VA Medical Center (VAMC), but that he had been 
unsuccessful.

In July 1992, the veteran was afforded a personal hearing 
before the RO.  He maintained that the residuals of his 
service-connected injuries forced him into retirement.  He 
said that he had worked for the A&P for 40 years.  Even 
though his supervisor made special concessions for him, he 
indicated that he was no longer able to withstand the 
physical demands of the job.  The veteran denied receiving 
Social Security disability benefits.  He stated that his 
physical disabilities mainly involved his knees and arm.  In 
that regard, he noted that his personal physician had opined 
that his service-connected disabilities had rendered him 
unemployable.  However, while physical labor was not 
feasible, the veteran believed that he would be able to work 
if the job was sedentary.  He further indicated that he had 
not pursued employment since his retirement because he was 
unsure whether he would be able to get a job with a salary 
equivalent to his A&P position.  He added that he had no non-
service connected disabilities that prevented him from 
working.

Outpatient treatment records from the Lyons VAMC dated from 
July 1991 to March 1992 were associated with the claims 
folder.  Those records show that the veteran was followed for 
complaints of chronic left knee pain, possible glaucoma, 
hypertension, and low back pain with radiation to the left 
lower extremity.  There were no findings pertaining to his 
left wrist or neck.

The hearing officer denied the veteran entitlement to a total 
disability evaluation based upon individual unemployability 
in August 1992.  He found that the outpatient treatment 
records contained no evidence of an increase in severity in 
the veteran's service-connected disabilities.  The hearing 
officer also concluded that individual unemployability had 
not been shown by the evidence of record.  In that regard, 
while his service-connected disabilities were a factor in his 
decision to retire, the hearing officer observed that the 
veteran voluntarily retired at the age of 65.  The veteran's 
willingness to perform some type of sedentary employment was 
also cited.

The matter was Remanded by the Board in February 1993.  The 
veteran was observed to have raised a claim for service 
connection for traumatic arthritis as secondary to his 
service-connected disabilities.  As this issue was 
inextricably intertwined with the issue of the veteran's 
entitlement to a total disability evaluation based upon 
individual unemployability, the Board found that adjudication 
of the issue of service connection for traumatic arthritis as 
secondary to his service-connected disabilities was necessary 
prior to final appellate consideration of the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability.  The Board also concluded that 
the veteran should be afforded a VA examination to confirm 
whether post-traumatic osteoarthritis was present.

In an undated letter, the RO asked the veteran to complete a 
release so that it could request his medical records from Dr. 
Fisher.  The veteran did not respond to this inquiry.

Medical records from the Lyons VAMC dated from July 1991 to 
March 1993 show that the veteran received treatment for 
complaints of left knee pain and low back pain with radiation 
to his lower left extremity.  There were no references to his 
left wrist, neck, or ability to maintain gainful employment.

The veteran was afforded a VA orthopedic examination in 
January 1994.  He gave a detailed history regarding his 
inservice injuries to his left elbow and left thigh.  He 
complained of bilateral knee discomfort.  He denied any 
injury to his wrists.  He said that he had suffered from 
wrist drop in service, but that that condition resolved once 
the radial nerve had been explored and repaired.  With 
respect to his neck, the veteran stated that he did not have 
any problems in service.  He indicated, however, that he 
injured his neck post-service when he dove into shallow 
water.  The exam report contained no findings with regard to 
the left wrist and neck.

By a rating action dated in December 1994, service connection 
for osteoarthritis of the joints (except the left elbow) was 
denied.  While osteoarthritis of the left elbow was deemed to 
be warranted, the disability was considered to be a part of 
his previously service-connected residuals of a gun shot 
wound of the left elbow.  The RO also found that there was no 
new evidence that showed that the veteran's service-connected 
disabilities were solely preventing him from obtaining or 
retaining substantially gainful employment due to his 
service-connected disabilities.  The RO determined that the 
veteran had other orthopedic problems that affected his 
employability.  The veteran was furnished a supplemental 
statement of the case in January 1995.

The veteran filed a substantive appeal in February 1995.  He 
stated that the evidence of the record clearly supported his 
claim for service connection for degenerative joint disease 
of the knees as secondary to his service-connected 
disabilities.  He further argued that his service medical 
records showed that he injured his neck in service.  In 
support of his claim for a bilateral knee condition, the 
veteran submitted a letter from Dr. Fisher.

In a letter dated in February 1995, Dr. Fisher stated that 
the veteran had been under his care for six (6) years.  
During that time, the veteran was reported to have been seen 
for complaints of left knee pain and swelling on numerous 
occasions.  He was said to suffer from degenerative joint 
disease of the left knee as well as the right knee.  In that 
regard, Dr. Fisher opined that the veteran's degenerative 
joint disease was secondary to his service-connected left 
thigh injury.  He added that the veteran's bilateral knee 
disability was severely impairing.

The veteran was afforded another VA orthopedic examination in 
November 1995.  He stated that he suffered from bilateral 
degenerative joint disease of the knees.  He attributed his 
post-traumatic osteoarthritis to his service-connected left 
thigh injury.  He also indicated that he sustained a shell 
fragment wound to his left elbow in service that resulted in 
an injury to the left radial nerve.  He said that he still 
suffered from a loss of range of motion of the left elbow.  
He denied any specific injury to his wrist.  The veteran 
stated that he injured his neck in service when he dove into 
shallow water.  While he experienced intermittent discomfort 
in his cervical spine, he denied any impairment resulting 
from his cervical spine injury.  

On physical examination, the veteran's left knee had limited 
range of motion with crepitus.  His left wrist was normal in 
external appearance.  He had essentially a full range of 
motion.  Strength was five (5) out of five (5).  The range of 
motion of the cervical spine was full and all movements 
looked to be painless.  The diagnosis was no evidence of 
pathology of the left wrist or cervical spine.  The examiner 
did opine, however, that the veteran's degenerative joint 
disease of the left knee was attributable to his service-
connected left leg injury.

In May 1996, the veteran was afforded a second personal 
hearing before the RO.  He reported that he received routine 
treatment for his knee problems through the Lyons VAMC.  He 
also indicated that he was followed for his arm and 
hypertension.  He stated that his education was limited to 
two (2) years of high school.  He averred that the arthritis 
in his knees was the primary cause of his unemployability.

Medical records from the Lyons VAMC dated from November 1991 
to May 1996 were associated with the claims folder.  Those 
records show that the veteran received treatment for, but not 
limited to, hypertension, visual problems, and prostate 
cancer.  There were no findings regarding his left wrist or 
neck.

The veteran was afforded a VA examination in August 1996 for 
the purpose of evaluating his bilateral knee disability and 
to determine whether his service-connected disabilities 
rendered him unemployable.  Following a physical examination, 
the examiner opined that the veteran was "fully 
functional."  While his knees were the source of a complaint 
of pain, the examiner stated that the veteran's bilateral 
degenerative joint disease of the knees did not appear to 
cause instability or physical disqualification.

Service connection for arthritis of the left wrist and 
arthritis of the cervical spine was denied in January 1997.  
The RO held that there was no evidence that demonstrated that 
the veteran currently suffered from a disability of the left 
wrist or neck.  In that regard, the RO observed that the 
November 1995 VA examination showed no pathology of the left 
wrist or neck, and that VA outpatient medical records were 
devoid of mention of treatment for those claimed 
disabilities.  Service connection for traumatic arthritis of 
the left knee was granted.  A 10 percent disability 
evaluation was assigned.  Nevertheless, the RO held that the 
veteran was not entitled to a total disability evaluation 
based upon individual unemployability.  Citing the August 
1996 VA examination report, the RO found that the veteran was 
fully functional, and that his service-connected bilateral 
degenerative joint disease of the knees was not physically 
disqualifying.  The veteran was furnished a supplemental 
statement of the case dated in January 1997.

The matter was Remanded in September 1997 for the purpose of 
affording the veteran due process.  Specifically, the veteran 
requested the opportunity to appear before the Board for a 
personal hearing.

In October 1998, the veteran was afforded a personal hearing 
before the undersigned.  Notwithstanding the left wrist drop 
he experienced in service, he stated he did not develop 
arthritic problems in his wrist till 1990.  He indicated that 
he experienced a dull ache in his left wrist.  He asserted 
that this problem was the result of his service-connected 
left elbow disability.  However, he said this opinion had not 
been validated by any physician.

With regard to his neck, the veteran stated that he 
"jarred" something in his neck when he dove off a boardwalk 
in a lake.  He noted that the injury occurred while he was in 
service, and that he received treatment for his neck injury 
at that time.  He stated that he started to experience pain 
in his neck in 1990.  Prior to 1990, the veteran testified 
that his neck had been essentially asymptomatic.  He admitted 
that no doctor had ever related his current neck problems to 
his inservice injury.

The veteran maintained that the physical rigors of his job as 
a dairy manager for the A&P became too difficult, and that he 
retired because of his inability to perform those tasks.  He 
stated that being on his feet all day would exacerbate his 
bilateral knee condition.  He indicated that he initially 
sought VA treatment in 1990, after he retired.  He asserted 
that his bilateral knee disability prevented him from 
standing or walking for prolonged periods, and that his 
service-connected left elbow disability prevented him from 
lifting heavy objects.  Nevertheless, the veteran testified 
that he was able to drive and perform household chores.  He 
reported that he had recently received his graduate 
equivalency diploma (GED).  He indicated that he had planned 
to apply for a job, but that he was unable to do so because 
his wife had a heart attack.  He said that he was hoping to 
go into computers.  However, the veteran later maintained 
that he did not think that he could do any job justice.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United Stated Court of Veterans Appeals (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

1.  Osteoarthritis of the Cervical Spine

Notwithstanding the fact that a definitive diagnosis of 
osteoarthritis of the cervical spine has yet to have been 
established, there is no medical evidence that establishes a 
causal link between the veteran's military service and any 
cervical spine disability.  The veteran has not offered any 
medical opinion that attributes a cervical spine problem to 
his military service.  The veteran's opinion that there is an 
etiological relationship between a current neck disability 
and his inservice diving injury does not meet this standard.  
As indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  The Board further observes that the veteran's 
treatment for injuries stemming from a diving accident was 
limited to a laceration of the forehead.  An x-ray of the 
cervical spine was negative for fractures.  In other words, 
there is no probative evidence demonstrating the presence of 
a chronic neck disability in service.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology postservice and evidence 
attributing the postservice symptomatology to the current 
disability.  The type of evidence needed to make this latter 
determination depends on whether a lay person's observation 
is competent to render an opinion on this matter or whether 
the opinion may only be rendered by a trained professional.  
Evidence of continuity is determined by symptoms not 
treatment.  However, in determining the merits of a claim, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  The Board notes that the 
veteran has testified that he did not begin to experience 
neck problems until 1990, over 40 years post-discharge.  
Equally important, since osteoarthritis is not a disability 
in which a lay person's observation is competent, medical 
evidence is required to demonstrate a relationship between 
any present neck disability and any symptoms post-service.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. 
Brown, 6 Vet. App. 465 (1994).  No such medical evidence has 
been submitted in this case.

2.  A Left Wrist Disability 
as Secondary to a Service-Connected Left Elbow Disability

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the instant case, what is lacking under Caluza/Savage is 
medical evidence that the veteran currently suffers from 
osteoarthritis of the left wrist.  As referenced above, the 
veteran has submitted no current medical evidence 
establishing that he has been diagnosed as having arthritis 
of the left wrist.  The veteran's opinion, standing alone, is 
insufficient to establish a diagnosis of arthritis.  There is 
no evidence that the veteran is a medical professional.  
Therefore, he lacks the sufficient expertise to render a 
medical opinion regarding the cause of his alleged arthritic 
condition of the left wrist.  See Espiritu.  Moreover, while 
the April 1990 VA examination report indicated that the 
veteran had loss of motion of the left wrist, the Board notes 
that the veteran was found to have no pathology of the left 
wrist when he was examined by VA in November 1995. 

The Court has held in Brammer v. Derwinski, 3 Vet. App. 223 
(1992) that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  A 
veteran's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease, injury or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Accordingly, the claim for service 
connection for osteoarthritis of the left wrist as secondary 
to a service-connected left elbow disability must be denied.

B.  Total Disability Evaluation

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for a total disability evaluation based upon individual 
unemployability, an assertion by a claimant that his service-
connected disabilities have rendered him unemployable is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
appellant in the instant case has stated a well-grounded 
claim.  Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claim was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1998).

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. § 
4.16 of the rating schedule are present.  Furthermore:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.

38 C.F.R. § 4.16 (1998).

In this case, the veteran's combined disability rating is 70 
percent and his residuals of a gun shot wound to the left 
buttock has been determined to warrant a 40 percent 
disability evaluation.  Therefore, he meets the schedular 
disability requirement for consideration under 38 C.F.R. § 
4.16(a).  

The veteran states that he has not held a job since his 
retirement in 1990, and that said employment necessitated 
physical labor.  He argues that his service-connected 
bilateral degenerative joint disease of the knees and left 
elbow disability prevented him performing his job.  He also 
indicates that he is unable to stand or walk for prolonged 
periods of time due to his bilateral knee disability.  
Similarly, he maintains that his service-connected left elbow 
disability hinders his ability to lift objects.

However, at his October 1998 personal hearing, the veteran 
testified that that he recently obtained his GED.  He also 
expressed an interest in getting into computers.  In that 
regard, he stated that he was preparing to apply for a job 
after he received his GED, but that he was prevented from 
doing so because his wife suffered a heart attack.  The Board 
further notes that the veteran testified previously that he 
believed that he would be able to work, if he found a job 
that was sedentary.  Moreover, the August 1996 VA examination 
report indicated that the veteran was "fully functional," 
except for his complaints of knee pain, and that, in that 
regard, his knee disability was not physically disqualifying.  

The Board recognizes that Dr. Fisher reported in March 1990 
and April 1992 that the veteran was totally disabled due to 
his post-traumatic arthritis.  However, in his March 1990 
letter, Dr. Fisher did not distinguish between the veteran's 
service and non-service connected disabilities.  In this 
regard, only service connected disabilities may be considered 
in determining entitlement to individual unemployability 
benefits.  In his subsequent letter of April 1992, Dr. Fisher 
noted that the veteran was totally disabled from his post-
traumatic osteoarthritis.  Since Dr. Fisher referred to 
arthritis of the neck in his previous letter, it is assumed 
that he considered this disability in making his 
determination.  Again, the veteran is not service connected 
for a neck disability.  In the 1992 letter, the physician 
also referred to the deterioration of the veteran's left 
knee.  However, the most recent VA examination revealed that 
the veteran walked without a gait disturbance, and it was 
noted that his knees were fully functional, albeit he did 
experience pain.  

In summary, the Board finds that the evidence of records 
fails to demonstrate that the veteran's service-connected 
disabilities alone are of such severity as to preclude him 
from securing and following substantially gainful employment.


ORDER

Entitlement to service connection for osteoarthritis of the 
cervical spine is denied.

Entitlement to service connection for osteoarthritis of the 
left wrist as secondary to a service-connected left elbow 
disability is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

